DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Erin Mondloch, Reg. No. 78,816 on 27 April 2021.
The application has been amended as follows: 

Claims 1-7,15-20: CANCELLED

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 and 15-20 directed to inventions non-elected without traverse.  Accordingly, claims 1-7 and 15-20 have been cancelled.

Allowable Subject Matter
Claims 8-14 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 8-14: None of the prior art of record, alone or in combination, teaches or discloses a method for measuring a dark-current-corrected spectrum, the method comprising:
 	measuring a plurality of second spectra using the photosensitive detector, each of the second spectra corresponding to a different integration time of the photosensitive detector;

 	computing a first estimated dark-current contribution for the first spectrum based on the estimated dark-current contributions for the second spectra and the first integration time,
 	in combination with the rest of the limitations of independent claim 8.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Weigand et al. (US 2016/0356646) disclose a method for measuring a dark-current-corrected spectrum, the method comprising:
measuring a first spectrum of light using a photosensitive detector having a first integration time (“Light from the sample is then passed to the camera for an identical exposure cycle to generate an "uncorrected sample spectrum."” [0002]); and
subtracting a first estimated dark-current contribution from each value of the first spectrum to produce a dark-current-corrected spectrum (“A "corrected" sample spectrum is then computed by subtracting the dark spectrum from the uncorrected sample spectrum.” [0002]).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896